Title: From George Washington to Major General John Sullivan, 14 October 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir.
          Head Quarters West-point 14th Octbr 1779.
        
        I received your favor of the 11th instant yesterday evening.
        We have not yet been able to ascertain how far the Count means to extend his co-operations; nor have we learned the event of his visit to the Southward. We expect however very interesting news every day, from this quarter—Till we can know something more definitive respecting his designs, it will be unnecessary to harrass your troops by overfatiguing marches. Their want of several articles of clothing, particularly of shoes, must make some little respite very agreeable. I would wish you therefore to hault them at Easton, at least till you can bring up the rear and the baggage; when you will be pleased to proceed by easy marches to the main army unless we should find it expedient to precipitate the junction, of which I shall give you the earliest advice. I am Dr Sir Your most obedient and hble servt
        
          Go: Washington
        
      